PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS
AND INTERFERENCES


Application Number: 16/855,785
Filing Date: April 22, 2020
Appellant(s): CHOI et al



__________________
Yong S. Choi 
For Appellants


EXAMINER'S ANSWER




The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the appeal brief as filed on 02/24/22 appealing from the Office action mailed 09/30/21.
 
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/30/21 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejections are applicable to the appealed claims:  

A.	Claims 16, 18, 23, 25, and 30-33 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Sole Rojals et al (8,902,988 B2) in view of Sole Rojals et al (2013/0058407 A1), Chen et al (2018/0035116 A1), Leleannec et al (2020/0045316 A1), Kim (2019/0281217 A1), CHONG et al (2015/0264403 A1), and Lin et al (2020/0021845 A1).
Regarding claims 16 and 30, Sole Rojals et al discloses an image decoding/encoding method performed by a decoding/encoding apparatus, and a non-transitory computer readable medium storing encoded information causing a decoding apparatus to perform an image decoding method, the method comprising:
receiving a bitstream (encoded bitstream) including residual information (80) (Fig. 4);
deriving transform coefficients for a current block based on the residual samples for the current block (88) (col. 22, lines 23-45);
deriving residual samples for the current block (90) from the transform coefficients based on an inverse transform (88) (col. 23, lines 44-56); and
generating a reconstructed (decoded) picture based on the residual samples for the current block (92),
wherein based on high frequency zeroing being applied to the current block such that the current block includes a high frequency zeroing out region (col. 29, lines 11-25; col. 14, lines 23-45; col. 8, lines 19-37) and a low frequency transform coefficient region/size (col. 7, lines 27-46; col. 8, lines 38-56), and 
at least one significant transform coefficient (col. 16, lines 30-67; col. 17, lines 1-37; col. 20, lines 45-58). 
Sole Rojals et al does not seem to particularly disclose:
wherein the residual information includes a last sig coeff x prefix syntax element related to an x component of a position of a last significant coefficient of the current block, and
wherein based on a width of the current block being equal to 64,
the low frequency transform coefficient region including at least the one significant transform coefficient;
the high frequency zeroing out region is a region outside of the low frequency transform coefficient region in the current block;
a maximum length of a codeword for the last sig coeff x prefix syntax element is determined as 9 for a width of a block being equal to 64 based on a determination that a width of the low frequency transform coefficient region is set to 32, and
wherein the last sig coeff x prefix syntax element is based on truncated rice binarization, based on the width of the low frequency transform coefficient region being 32.
However, Sole Rojals et al teaches coding of transform coefficients associated with residual video data comprising coding information indicating the at least one significant transform coefficient in a block of transform coefficients with a scan proceeding in an inverse scan direction from higher frequency coefficients in a region of lower right corner of the block  of transform coefficients to lower frequency coefficients in a region of higher left corner of the block of transform coefficients, in order to propose/accommodate a harmonization of the scan order to code both the significance map of the transform coefficients as well as to code levels of the transform coefficients (abs.; Fig. 6; para. [0108], [0123], [0225], [0007]).
Furthermore, Chen et al teaches data block encoding apparatus/method at least comprising a width or a height of the low frequency transform coefficient region is determined based on a width or a height of a current/transform block in order to encode the data block by using a coding unit with a minimum rate-distortion cost obtained after an adjustment of the minimum rate-distortion cost of the multiple coding units of different sizes (abs.; para. [0125]). 
Moreover, Leleannec teaches device/method for adaptive binary coding a sequence of binary symbols representing a syntax element related to picture data at least comprising:
a last sig coeff x prefix syntax element related to an x component of a position of a last significant coefficient of the current block, and a maximum length of a codeword for the last sig coeff x prefix syntax element is determined as 9 (“111111111”), wherein based on a current block of which transform block is is 64, a width of the low frequency transform coefficient region is determined as 32 (T), and the last sig coeff x prefix syntax element is based on truncated (unary) binarization, wherein in HEVC standard, the size, i.e., the width and the height of coding unit/block is always power of 2, and typically goes from 4 to 128 (e.g., 4, 8, 16, 32, 64, or 128) (so that a width of a current block can easily be set equal to 64), in order to efficiently encode/decode transform coefficients contained in asymmetric coding units (Figs. 9 and 11; paras. [0140], [0133-0136], [0064], [0069]).
Moreover, Kim teaches image data encoding/decoding apparatus/method comprising when the syntax element is binarized, various methods may be used for example, Fixed Length Binarization, unary binarization, and truncated rice binarization, so that the performance of image data compression/encoding can be improved (abs.; para. [0110]).  
Moreover, as an additional support, Lin et al teaches Apparatus/method of block motion compensation in video coding comprising a size of the current block can be 16, 32, 64, 128, or 256, wherein width of a current block can be 4, 8, 16, 32, 64, or 128, and the width of the current block being equal to 64 or 128, in order to apply constraints to overlapped block motion compensation, thereby reducing bandwidth and/or complexity (paras. [0052], [0098], [0002]).
Moreover, CHONG et al teaches system/methods for low complexities transforms using zeroed out coefficients at least comprising a high frequency zeroing out region including a region outside of a low frequency transform coefficient region in a current block, in order to reduce computational resource requirements and increase the coding efficiency of the video encoder (Fig. 4; paras. [0094-0095]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the decoding method as taught by Sole Rojals et al to incorporate/combine all of Sole Rojals et al, Leleannec, Chen et al, Kim, Lin et al, and CHONG’s teachings as above so that the residual information includes the last sig coeff x prefix syntax element related to the x component of the position of the last significant coefficient of the current block, wherein based on the width of the current block being equal/set to 64,
the low frequency transform coefficient region including at least the one significant transform coefficient, the high frequency zeroing out region is a region outside of the low frequency transform coefficient region in the current block,
the maximum length of a codeword for the last sig coeff x prefix syntax element is determined as 9 for the width of a block being equal/set to 64 based on the determination that the width of the low frequency transform coefficient region is set to 32, and
wherein the last sig coeff x prefix syntax element is based on truncated rice binarization, based on the width of the low frequency transform coefficient region being 32, 
in order to propose/accommodate a harmonization of the scan order to code both the significance map of the transform coefficients as well as to code levels of the transform coefficients and decode/encode the data block by using a decoding unit (as above) with a minimum rate-distortion cost obtained after an adjustment of the minimum rate-distortion cost of the multiple coding units of different sizes, efficiently encode/decode transform coefficients contained in asymmetric coding units, improve performance of image data compression/encoding, and apply constraints to overlapped block motion compensation, thereby reducing bandwidth and reduce computational resource requirements and increase the coding efficiency of the video encoder.
Regarding claim 23, Sole Rojals et al discloses an image encoding/decoding method by an encoding/decoding apparatus, the method comprising: 
deriving residual samples for a current block (50) (Fig. 2);
deriving transform coefficients for the current block based on the residual samples for the current block (52, 120) (Figs. 2 and 7; col. 13, lines 48-62);
encoding residual information related with the transform coefficients (56),
wherein based on high frequency zeroing being applied to the current block such that the current block includes a high frequency zeroing out region (col. 29, lines 11-25; col. 14, lines 23-45; col. 8, lines 19-37) and a low frequency transform coefficient region/size (col. 7, lines 27-46; col. 8, lines 38-56), and 
at least one significant transform coefficient (col. 16, lines 30-67; col. 17, lines 1-37; col. 20, lines 45-58). 
Sole Rojals et al does not seem to particularly disclose:
wherein the residual information includes a last sig coeff x prefix syntax element related to an x component of a position of a last significant coefficient of the current block, and
wherein based on a width of the current block being equal to 64,
the low frequency transform coefficient region including at least the one significant transform coefficient;
the high frequency zeroing out region is a region outside of the low frequency transform coefficient region in the current block;
a maximum length of a codeword for the last sig coeff x prefix syntax element is determined as 9 for a width of a block being equal to 64 based on a determination that a width of the low frequency transform coefficient region is set to 32, and
wherein the last sig coeff x prefix syntax element is based on truncated rice binarization, based on the width of the low frequency transform coefficient region being 32.
However, Sole Rojals et al teaches coding of transform coefficients associated with residual video data comprising coding information indicating the at least one significant transform coefficient in a block of transform coefficients with a scan proceeding in an inverse scan direction from higher frequency coefficients in the block of transform coefficients to lower frequency coefficients in the block of transform coefficients, in order to propose/accommodate a harmonization of the scan order to code both the significance map of the transform coefficients as well as to code levels of the transform coefficients (abs.; para. [0108], [0225], [0007]).
Furthermore, Chen et al teaches data block encoding apparatus/method at least comprising a width or a height of the low frequency transform coefficient region is determined based on a width or a height of a current/transform block in order to encode the data block by using a coding unit with a minimum rate-distortion cost obtained after an adjustment of the minimum rate-distortion cost of the multiple coding units of different sizes (abs.; para. [0125]). 
Moreover, Leleannec teaches device/method for adaptive binary coding a sequence of binary symbols representing a syntax element related to picture data at least comprising:
a last sig coeff x prefix syntax element related to an x component of a position of a last significant coefficient of the current block, and a maximum length of a codeword for the last sig coeff x prefix syntax element is determined as 9 (“111111111”), wherein based on a current block of which transform block is is 64, a width of the low frequency transform coefficient region is determined as 32 (T), and the last sig coeff x prefix syntax element is based on truncated (unary) binarization, wherein in HEVC standard, the size, i.e., the width and the height of coding unit/block is always power of 2, and typically goes from 4 to 128 (e.g., 4, 8, 16, 32, 64, or 128) (so that a width of a current block can easily be set equal to 64), in order to efficiently encode/decode transform coefficients contained in asymmetric coding units (Figs. 9 and 11; paras. [0140], [0133-0136], [0064], [0069]).
Moreover, Kim teaches image data encoding/decoding apparatus/method comprising when the syntax element is binarized, various methods may be used for example, Fixed Length Binarization, unary binarization, and truncated rice binarization, so that the performance of image data compression/encoding can be improved (abs.; para. [0110]).  
Moreover, as an additional support, Lin et al teaches Apparatus/method of block motion compensation in video coding comprising a size of the current block can be 16, 32, 64, 128, or 256, wherein width of a current block can be 4, 8, 16, 32, 64, or 128, and the width of the current block being equal to 64 or 128 in order to apply constraints to overlapped block motion compensation, thereby reducing bandwidth and/or complexity (paras. [0052], [0098], [0002]).
Moreover, CHONG et al teaches system/methods for low complexities transforms using zeroed out coefficients at least comprising a high frequency zeroing out region including a region outside of a low frequency transform coefficient region in a current block, in order to reduce computational resource requirements and increase the coding efficiency of the video encoder (Fig. 4; paras. [0094-0095]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the encoding method as taught by Sole Rojals et al to incorporate/combine all of Sole Rojals et al, Leleannec, Chen et al, Kim, Lin et al, and CHONG’s teachings as above so that the residual information includes the last sig coeff x prefix syntax element related to the x component of the position of the last significant coefficient of the current block, wherein based on the width of the current block being equal/set to 64,
the low frequency transform coefficient region including at least the one significant transform coefficient, the high frequency zeroing out region is a region outside of the low frequency transform coefficient region in the current block,
the maximum length of a codeword for the last sig coeff x prefix syntax element is determined as 9 for the width of a block being equal/set to 64 based on the determination that the width of the low frequency transform coefficient region is set to 32, and
wherein the last sig coeff x prefix syntax element is based on truncated rice binarization, based on the width of the low frequency transform coefficient region being 32, 
in order to propose/accommodate a harmonization of the scan order to code both the significance map of the transform coefficients as well as to code levels of the transform coefficients and decode/encode the data block by using a decoding unit (as above) with a minimum rate-distortion cost obtained after an adjustment of the minimum rate-distortion cost of the multiple coding units of different sizes, efficiently encode/decode transform coefficients contained in asymmetric coding units, improve performance of image data compression/encoding, and apply constraints to overlapped block motion compensation, 
thereby reducing bandwidth and reduce computational resource requirements and increase the coding efficiency of the video encoder.
Regarding claims 18 and 25, Sole Rojals et al teaches, wherein transform coefficient subblock scanning is applied to subblocks located in the low frequency transform coefficient region (paras. [0083-0085], [0145], [0133]).
Regarding claims 31-33 Leleannec teaches, wherein based on the current block of which width is 64, for x component of the position of the last significant coefficient with a value of one of 24 through 31, the codeword for the last_sig_coeff_x_prefix syntax element is “111111111” (see Fig. 11, prefix “111111111”).

B.	Claims 17 and 24 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Sole Rojals et al (8,902,988 B2) in view of Sole Rojals et al (2013/0058407 A1), Chen et al (2018/0035116 A1), Leleannec et al (2020/0045316 A1), Kim (2019/0281217 A1), CHONG et al (2015/0264403 A1), and Lin et al (2020/0021845 A1) as applied to claims 16 and 23 above, respectively, and further in view of Lim et al (2014/0105284 A1).
	Regarding claims 17 and 24, the combination of Sole Rojals et al, Sole Rojals et al, Chen et al, Leleannec et al, Kim, and Zhao et al does not seem to particularly disclose, wherein the residual information includes coded subblock flag representing whether all transform coefficient levels of transform coefficients for a subblock in the current block are equal to 0, and
the coded subblock flag is for the subblock located in the low frequency transform coefficient region.
However, Sole Rojals et al discloses zeroing is applied to transform coefficients related to the high frequency transform coefficient region, and the low frequency transform coefficient region as discussed above.
	Furthermore, Chen et al teaches the width or a height of the low frequency transform coefficient region is determined based on the width or a height of the current/transform block, in order to encode the current block by using the coding unit with the minimum rate-distortion cost obtained after an adjustment of the minimum rate-distortion cost of the multiple coding units of different sizes as discussed above.
Moreover, Lim et al teaches apparatus/method for coding/decoding through high speed coding unit mode decision comprising a residual information (520, 640) (from an encoder and a decoder), and subsequent coded subblock flag representing whether all transform coefficient levels of transform coefficients for a subblock in the current block are equal to 0 (Fig. 4), and  determining whether each of transform coefficients for a block are equal to 0 (S720) in order to provide a high-speed coding unit using optimal mode decision (abs.; para. [0036], [0015], [0002]); Figs. 4-7; see also claims 5 and 11 from Lim et al).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the decoding method as taught by Sole Rojals et al to incorporate/combine Chen et al and Lim et al’s teaching as above so that the residual information includes coded subblock flag representing whether all transform coefficient levels of transform coefficients for the subblock in the current block are equal to 0, and the coded subblock flag is for the subblock located in the low frequency transform coefficient region, in order to decode/encode the current block by using the decoding/coding unit with the minimum rate-distortion cost obtained after an adjustment of the minimum rate-distortion cost of the multiple coding units of different sizes, and further provide a high-speed decoding/coding unit using optimal mode decision.

(2) Response to Argument
Appellant’s remarks/arguments as filed on 02/24/22 in the appeal brief have been fully considered, but they are not persuasive. 
The Appellant presents remarks/arguments contending the Examiner’s rejections of claims 16-18, 23-25, and 30-33 under (AIA ) 35 U.S.C. § 103.
	However, after careful consideration of the arguments/remarks presented, the Examiner must respectfully disagree for the reasons that follow and submit to the board that the rejections be sustained.
The Appellant presents remarks/arguments comprising: 
i)	the combination of Sole Rojals et al, Sole Rojals et al, Chen et al, and Leleannec et al does not disclose or suggest that, based on a width of the current block being equal to 64, and high frequency zeroing being applied to the current block ..., 
a maximum length of a codeword for the last_sig_coeff_x_prefix syntax element is determined as 9 for a width of a block being equal to 64 based on a determination that a width of the low frequency coefficient region is set to 32, wherein
the last_sig_coeff_x_prefix syntax element is based on truncated rice binarization, based on the width of the low frequency transform coefficient region being 32. 
However, after careful scrutiny and reconsideration of the cited prior art reference(s), the Examiner must respectfully disagree and maintain the grounds of rejection(s) for the reasons that follow.
In response to remarks i), As per Applicant's remarks/arguments against the reference(s) individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
In this case, Sole Rojals et al, as a primary reference, discloses an image decoding/encoding method, the method comprising:
deriving transform coefficients for a current block based on the residual samples for the current block (88) (col. 22, lines 23-45); and
deriving residual samples for the current block (90) from the transform coefficients based on an inverse transform (88) (col. 23, lines 44-56); 
wherein based on high frequency zeroing being applied to the current block such that the current block includes a high frequency zeroing out region (col. 29, lines 11-25; col. 14, lines 23-45; col. 8, lines 19-37) and a low frequency transform coefficient region/size (col. 7, lines 27-46; col. 8, lines 38-56), and 
at least one significant transform coefficient (col. 16, lines 30-67; col. 17, lines 1-37; col. 20, lines 45-58). 
Sole Rojals et al does not seem to at least particularly disclose:
wherein based on a width of the current block being equal to 64, and the high frequency zeroing being applied to the current block ...,
a maximum length of a codeword for the last sig coeff x prefix syntax element is determined as 9 for a width of a block being equal to 64 based on a determination that a width of the low frequency transform coefficient region is set to 32, and 
wherein the last sig coeff x prefix syntax element is based on truncated rice binarization, based on the width of the low frequency transform coefficient region being (set to) 32 (strongly emphasized).
However, Lin et al, as a secondary/supporting/supplemental reference, teaches apparatus/method of block motion compensation in video coding comprising: 
a size of the current block can be 16, 32, 64, 128, or 256, wherein a width of a current block can be 4, 8, 16, 32, 64, or 128, and the width of the current block being equal to 64 or 128, in order to apply constraints to overlapped block motion compensation, thereby reducing bandwidth and/or complexity (paras. [0052], [0098], [0002]).
Furthermore, Sole Rojals et al, as a secondary/supporting/supplemental reference, teaches coding of transform coefficients associated with residual video data comprising coding information indicating the at least one significant transform coefficient in a block of transform coefficients with a scan proceeding in an inverse scan direction from higher frequency (transform) coefficients in a region of lower right corner of the block  of transform coefficients to lower frequency (transform) coefficients in a region of higher left corner of the block of transform coefficients, in order to propose/accommodate a harmonization of the scan order to code both the significance map of the transform coefficients as well as to code levels of the transform coefficients (abs.; Fig. 6; para. [0108], [0123], [0225], [0007]).
Furthermore, Chen et al, as a secondary/supporting/supplemental reference, teaches data block encoding apparatus/method at least comprising a width of the low frequency transform coefficient region being determined based on a width of a current/transform block, in order to encode the data block by using a coding unit with a minimum rate-distortion cost obtained after an adjustment of the minimum rate-distortion cost of the multiple coding units of different sizes (abs.; para. [0125]). 
Moreover, Leleannec, as a secondary/supporting/supplemental reference, teaches device/method for adaptive binary coding a sequence of binary symbols representing a syntax element related to picture data at least comprising:
a last sig coeff x prefix syntax element related to an x component of a position of a last significant coefficient of the current block, and a maximum length of a codeword for the last sig coeff x prefix syntax element is determined as 9 (“111111111”), wherein based on a current block of which transform block is 64, 
a width of the low frequency transform coefficient region is set/determined as 32, and the last sig coeff x prefix syntax element is based on truncated (unary) binarization, wherein in HEVC standard, the size, i.e., the width and the height of coding unit/block is always power of 2, and typically goes from 4 to 128 (e.g., 4, 8, 16, 32, 64, or 128) (so that a width of a current block can easily be set equal to 64), in order to efficiently encode/decode transform coefficients contained in asymmetric coding units (Figs. 9 and 11; paras. [0140], [0133-0136], [0064], [0069]).
Moreover, Kim, as a secondary/supporting/supplemental reference, teaches image data encoding/decoding apparatus/method comprising when the syntax element is binarized, various methods may be used for example, Fixed Length Binarization, unary binarization, and truncated rice binarization, so that the performance of image data compression/encoding can be improved (abs.; para. [0110]).  
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the decoding method as taught by Sole Rojals et al to incorporate/combine all of Sole Rojals et al, Leleannec, Chen et al, Kim, Lin et al, and CHONG’s teachings as above so that based on a width of the current block being equal to 64, and the high frequency zeroing being applied to the current block ...,
the maximum length of the codeword for the last sig coeff x prefix syntax element is determined as 9 for the width of the block being equal to 64 based on the determination that the width of the low frequency transform coefficient region is set to 32, and wherein the last sig coeff x prefix syntax element is based on the truncated rice binarization, based on the width of the low frequency transform coefficient region being (set to) 32,


in order to apply constraints to overlapped block motion compensation, thereby reducing bandwidth and/or complexity, propose/accommodate a harmonization of the scan order to code both the significance map of the transform coefficients as well as to code levels of the transform coefficients, encode the data block by using a coding unit with a minimum rate-distortion cost obtained after an adjustment of the minimum rate-distortion cost of the multiple coding units of different sizes, and efficiently encode/decode transform coefficients contained in asymmetric coding units, so that the performance of image data compression/encoding can be improved.

In summary, in view of the all of the reasons as set forth above, the last Office action comprising rejections of claims 16-18, 23-25, and 30-33 under (AIA ) 35 U.S.C. § 103 have been deemed proper. 

(3) Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.

(4) Conclusion 
For the above reasons, it is believed that the rejections should be sustained. 

Respectfully submitted,

/SHAWN S AN/            Primary Examiner, Art Unit 2483                                                                                                                                                                                            

Conferees:
/JOSEPH G USTARIS/             Supervisory Patent Examiner, Art Unit 2483   

/Dave Czekaj/             Supervisory Patent Examiner, Art Unit 2487